UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7356



JONATHAN D. BRADSHAW,

                                           Petitioner - Appellant,

          versus


DAN L. DOVE, Warden; UNITED STATES ATTORNEY,
for the District of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-01-4236-2)


Submitted:   December 16, 2002         Decided:     December 20, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan D. Bradshaw, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jonathan D. Bradshaw, a federal prisoner, appeals the district

court’s orders accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000) and denying his motion under Rule 59(e) of the Federal Rules

of Civil Procedure.        We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Bradshaw v. Dove, No. CA-01-4236-2 (D.S.C. July

23, 2002 & Aug. 23, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2